PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,386,341
Issue Date: 5 July 2016
Application No. 13/890,775
Filing or 371(c) Date: 9 May 2013
Attorney Docket No. 08923271US (2037-3)



:
:
:
:	DECISION ON PETITION
:
:
:

This is a notice on the petition under 37 CFR 1.28(c) or 1.29(k) which is being treat as a request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed on July 2, 2021.

There is no indication that the petition is signed by a registered attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Adam Stephenson appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts.

1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate. 

Since the address in the present request differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the request. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence which may be mailed, regarding maintenance fees, for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).








/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:	Adam R. Stephenson
	Adam R. Stephenson, Ltd. 
	8350 E. Raintree Drive
	Suite 245
	Scottsdale, AZ 85260